97 S.W.3d 449 (2003)
KENTUCKY BAR ASSOCIATION Complainant
v.
Mark Joseph SMITH Respondent
No. 2002-SC-0863-KB.
Supreme Court of Kentucky.
February 20, 2003.

OPINION AND ORDER
Respondent, Mark Joseph Smith, of Louisville, Kentucky, was admitted to the practice of law by order of this Court on May 1, 1991. On September 11, 2000, the Inquiry Commission issued a two-count charge against Smith. Both counts arise out of Smith's representation of a particular client in a divorce case. Count I charged Smith with failure to diligently and promptly proceed with the representation of his client in violation of SCR 3.130-1.3. Count II charged Smith with failure to adequately inform his client of the status of the divorce action in violation of SCR 3.130-1.4(a). The Board of Governors of the KBA found Smith guilty of Count I by a vote of 17 to 0. The Board found Smith guilty of Count II by a vote of 14 to 3. Upon finding Smith guilty, twelve members of the Board voted for a public reprimand, two members voted for a private reprimand, and three members voted for a thirty-day suspension. The Board's findings are summarized immediately below.
Smith was retained to represent a client in a divorce action. After negotiating a fee, Smith filed a petition for divorce in the Meade Circuit Court. The client's wife filed a pro se answer to the petition. She subsequently hired an attorney, who filed a motion for temporary custody and child support. Smith was noticed on the motion, but he neither informed his client of the motion nor appeared at the hearing on the motion. As a result, a Commissioner's Report was entered which contained a child custody and support order in the wife's favor. Smith failed to inform his client of this report.
A few months later, the wife's attorney filed a notice for a hearing on the entry of a final decree. Smith received notice of this hearing, but failed to inform his client that the notice had been filed. Subsequent to the hearing, the trial court entered a final judgment and decree of dissolution that adopted the Commissioner's Report. While Smith did attend this hearing, he failed to inform his client of the entry of the final decree. A review of Smith's file on the divorce case fails to show that Smith made any communications with his client. Further, the record shows that the client did attempt to contact Smith several times by phone but was unable to talk to him and, further, that the client sent Smith a letter expressing concerns and frustration over Smith's handling of the case and his lack of communication.
*450 Upon review of the record of this case, we adopt the findings and recommendations of the Board of Governors. It is therefore ordered that:
(1) Respondent, Mark Joseph Smith, be and hereby is publicly reprimanded for engaging in unprofessional conduct as charged in Counts I and II of KBA File 7752.
(2) In accordance with SCR 3.450, Smith is directed to pay all costs associated with these disciplinary proceedings against him, said sum being $1,890.11, and for which execution may issue from this Court upon finality of this Opinion and Order.
All concur.
Entered: February 20, 2003.
/s/ Joseph E. Lambert
CHIEF JUSTICE